Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into by and between
EP Energy Corporation, a Delaware corporation (the “Company”), and Chad England
(“Employee”) effective as of November 1, 2017 (the “Effective Date”).

 

1.                                      Employment.  During the Employment
Period (as defined in Section 4), the Company shall employ Employee.  Effective
as of the first Business Day (as defined below) following the date on which the
Company’s quarterly report on Form 10-Q for the quarter ended September 30, 2017
is filed, and for the duration of the Employment Period thereafter, Employee
shall serve as Senior Vice President, Operations of the Company and in such
other position or positions as may be assigned from time to time by the Company.

 

2.                                      Duties and Responsibilities of Employee.

 

(a)                                 During the Employment Period, Employee shall
devote Employee’s full business time, attention and best efforts to the
businesses of the Company and its direct and indirect subsidiaries
(collectively, with the Company, the “Company Group”) as may be requested by the
Company from time to time.  Employee’s duties shall include those normally
incidental to the position(s) identified in Section 1, as well as such
additional duties as may be assigned to Employee by the Company from time to
time, which duties may include providing services to other members of the
Company Group in addition to the Company.  Employee may, without violating this
Agreement, (i) as a passive investment, own publicly traded securities in such
form or manner as will not require any services by Employee in the operation of
the entities in which such securities are owned; (ii) engage in charitable and
civic activities; or (iii) with the prior written consent of the board of
directors of the Company (the “Board”), engage in other personal and passive
investment activities, in each case, so long as such interests or activities do
not interfere with Employee’s ability to fulfill Employee’s duties and
responsibilities under this Agreement and are not inconsistent with Employee’s
obligations to the Company Group or competitive with the business of the Company
Group.

 

(b)                                 Employee hereby represents and warrants that
Employee is not the subject of, or a party to, any employment agreement,
non-competition, non-solicitation, restrictive covenant, non-disclosure
agreement, or any other agreement, obligation, restriction or understanding that
would prohibit Employee from executing this Agreement or fully performing each
of Employee’s duties and responsibilities hereunder, or would in any manner,
directly or indirectly, limit or affect any of the duties and responsibilities
that may now or in the future be assigned to Employee hereunder.  Employee
expressly acknowledges and agrees that Employee is strictly prohibited from
using or disclosing any confidential information belonging to any prior employer
(excluding any member of the Company Group) in the course of performing services
for any member of the Company Group, and Employee shall not do so.  Employee
shall not introduce documents or other materials containing confidential
information of any such prior employer to the premises or property (including
computers and computer systems) of any member of the Company Group.

 

--------------------------------------------------------------------------------


 

3.                                      Compensation.

 

(a)                                 Base Salary.  During the Employment Period,
the Company shall pay to Employee an annualized base salary of $400,000 (the
“Base Salary”) in consideration for Employee’s services under this Agreement,
payable in substantially equal installments in conformity with the Company’s
customary payroll practices for similarly situated employees as may exist from
time to time, but no less frequently than monthly.

 

(b)                                 Annual Bonus.  The Company shall establish,
and Employee shall be eligible to participate in, an annual performance bonus
plan under which Employee will be eligible for an annual bonus for each complete
calendar year that Employee is employed by the Company hereunder (the “Annual
Bonus”).  The performance targets that must be achieved in order to be eligible
for certain bonus levels shall be established by the Board (or a committee
thereof) annually, in its sole discretion, and communicated to Employee within
the first ninety (90) days of the applicable calendar year (the “Bonus Year”). 
Employee’s target annual bonus will be at least 75% of Employee’s Base Salary,
but the actual amount of the Annual Bonus will be determined in the discretion
of the Board (or a committee thereof) depending on performance.  Each Annual
Bonus, if any, shall be paid as soon as administratively feasible after the
Board (or a committee thereof) certifies whether the applicable performance
targets for the applicable Bonus Year have been achieved, but in no event later
than March 15 following the end of such Bonus Year.  Notwithstanding anything in
this Section 3(b) to the contrary, no Annual Bonus, if any, nor any portion
thereof, shall be payable for any Bonus Year unless Employee remains
continuously employed by the Company from the Effective Date through the date on
which such Annual Bonus is paid; provided, however, that if Employee ceases to
be employed by the Company (i) due to Employee’s resignation from employment for
Good Reason, (ii) as a result of the death or Disability of Employee or (iii) as
a result of the termination of Employee by the Company without Cause, in each
case, after the end of a Bonus Year but prior to the date on which any
applicable Annual Bonus for such Bonus Year is paid, Employee shall be entitled
to the full amount of any Annual Bonus.

 

4.                                      Term of Employment.  The initial term of
Employee’s employment under this Agreement shall be for the period beginning on
the Effective Date and ending on the fourth anniversary of the Effective Date
(the “Initial Term”).  On the fourth anniversary of the Effective Date and on
each subsequent anniversary thereafter, the term of Employee’s employment under
this Agreement shall automatically renew and extend for a period of twelve (12)
months (each such twelve (12)-month period being a “Renewal Term”) unless
written notice of non-renewal is delivered by either party to the other not less
than thirty (30) days prior to the expiration of the then-existing Initial Term
or Renewal Term, as applicable.  Notwithstanding any other provision of this
Agreement, Employee’s employment pursuant to this Agreement may be terminated at
any time in accordance with Section 7.  The period from the Effective Date
through the expiration of this Agreement or, if sooner, the termination of
Employee’s employment pursuant to this Agreement, regardless of the time or
reason for such termination, shall be referred to herein as the “Employment
Period.”

 

5.                                      Business Expenses.  Subject to Section
23, the Company shall reimburse Employee for Employee’s reasonable out-of-pocket
business-related expenses actually incurred in the performance of Employee’s
duties under this Agreement so long as Employee timely submits

 

2

--------------------------------------------------------------------------------


 

all documentation for such reimbursement, as required by Company policy in
effect from time to time.  Any such reimbursement of expenses shall be made by
the Company upon or as soon as practicable following receipt of such
documentation (but in any event not later than the close of Employee’s taxable
year following the taxable year in which the expense is incurred by Employee). 
In no event shall any reimbursement be made to Employee for expenses incurred
after the date of Employee’s termination of employment with the Company.

 

6.                                      Benefits.  During the Employment Period,
Employee shall be eligible to participate in the same benefit plans and programs
in which other similarly situated Company employees are eligible to participate,
subject to the terms and conditions of the applicable plans and programs in
effect from time to time.  The Company shall not, however, by reason of this
Section 6, be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing, any such plan or policy, so long as such changes are
similarly applicable to similarly situated Company employees generally.

 

7.                                      Termination of Employment.

 

(a)                                 Company’s Right to Terminate Employee’s
Employment for Cause.  The Company shall have the right to terminate Employee’s
employment hereunder at any time for “Cause.”  For purposes of this Agreement,
“Cause” shall mean:

 

(i)                                     Employee’s material breach of this
Agreement or any other written agreement between Employee and one or more
members of the Company Group, including Employee’s breach of any material
representation, warranty or covenant made under any such agreement, or
Employee’s material breach of any policy or code of conduct established by a
member of the Company Group in a writing previously provided to Employee and
applicable to Employee; provided, however, that if Employee’s actions or
omissions as set forth in this Section 7(a)(i) are of such a nature that they
are curable by Employee, such actions or omissions must remain uncured thirty
(30) days after the Board has provided Employee written notice of the obligation
to cure such actions or omissions;

 

(ii)                                  the commission of willful misconduct,
breach of fiduciary duty, fraud, theft or embezzlement on the part of Employee;

 

(iii)                               the commission by Employee of, or conviction
or indictment of Employee for, or plea of nolo contendere by Employee to, any
felony (or state law equivalent) or any crime involving moral turpitude (each, a
“Crime”); or

 

(iv)                              Employee’s willful failure or refusal, other
than due to Disability, to perform Employee’s obligations pursuant to this
Agreement or to follow any lawful directive from the Company that is
commensurate with Employee’s position; provided, however, that if Employee’s
actions or omissions as set forth in this Section 7(a)(iv) are of such a nature
that they are curable by Employee, such actions or omissions must remain uncured
thirty (30) days after the Company has provided Employee written notice of the
obligation to cure such actions or omissions.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Company’s Right to Terminate for
Convenience.  The Company shall have the right to terminate Employee’s
employment for convenience at any time and for any reason, or no reason at all,
upon written notice to Employee.

 

(c)                                  Employee’s Right to Terminate for Good
Reason.  Employee shall have the right to terminate Employee’s employment with
the Company at any time for “Good Reason.”  For purposes of this Agreement,
“Good Reason” shall mean:

 

(i)                                     a material diminution in Employee’s Base
Salary;

 

(ii)                                  a material breach by the Company of any of
its covenants or obligations under this Agreement; or

 

(iii)                               the relocation of the geographic location of
Employee’s principal place of employment by more than fifty (50) miles from the
location of Employee’s principal place of employment as of the Effective Date.

 

Notwithstanding the foregoing provisions of this Section 7(c) or any other
provision of this Agreement to the contrary, any assertion by Employee of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition described in Section 7(c)(i), (ii)
or (iii) giving rise to Employee’s termination of employment must have arisen
without Employee’s consent; (B) Employee must provide written notice to the
Board of the existence of such condition(s) within thirty (30) days of the
initial existence of such condition(s); (C) the condition(s) specified in such
notice must remain uncorrected for thirty (30) days following the Board’s
receipt of such written notice; and (D) the date of Employee’s termination of
employment must occur within sixty (60) days after the initial existence of the
condition(s) specified in such notice.

 

(d)                                 Death or Disability.  Upon the death or
Disability of Employee, Employee’s employment with Company shall terminate with
no further obligation under this Agreement of either party hereunder.  A
“Disability” shall exist if Employee is unable to perform the essential
functions of Employee’s position (after accounting for reasonable accommodation,
if applicable), due to physical or mental impairment or other incapacity that
continues, or can reasonably be expected to continue, for a period in excess of
one hundred-twenty (120) consecutive days or one hundred-eighty (180) days,
whether or not consecutive, in any twelve (12)-month period.  The determination
of whether Employee has incurred a Disability shall be made in good faith by the
Board.

 

(e)                                  Employee’s Right to Terminate for
Convenience.  In addition to Employee’s right to terminate Employee’s employment
for Good Reason, Employee shall have the right to terminate Employee’s
employment with the Company for convenience at any time and for any other
reason, or no reason at all, upon thirty (30) days’ advance written notice to
the Company; provided, however, that if Employee has provided notice to the
Company of Employee’s termination of employment, the Company may determine, in
its sole discretion, that such termination shall be effective on any date prior
to the effective date of termination provided in such notice (and, if such
earlier date is so required, then it shall not change the basis for

 

4

--------------------------------------------------------------------------------


 

Employee’s termination of employment nor be construed or interpreted as a
termination of employment pursuant to Section 7(b)).

 

(f)                                   Effect of Termination.

 

(i)                                     If Employee’s employment hereunder is
terminated (I) by the Company without Cause pursuant to Section 7(b), (II) upon
the expiration of the then-existing Initial Term or Renewal Term, as applicable,
as a result of a non-renewal of the Employment Period by the Company pursuant to
Section 4, or (III) by Employee for Good Reason pursuant to Section 7(c), then,
in each case, so long as (and only if) Employee: (A) executes on or before the
Release Expiration Date (as defined below), and does not revoke within the time
provided by the Company to do so, a release of all claims in a form acceptable
to the Company (the “Release”), which Release shall be substantially in the form
attached as Exhibit A (and the Company may reasonably adjust such form to
reflect any developments in applicable law and the circumstances of Employee’s
separation from employment); and (B) abides by the terms of each of Sections 9,
10 and 11, then the Company shall make severance payments to Employee in a total
amount equal to twelve (12) months’ worth of Employee’s Base Salary for the year
in which such termination occurs (such total severance payments being referred
to as the “Severance Payment”).  The Severance Payment will be divided into
twelve (12) substantially equal installments.  On the Company’s first regularly
scheduled pay date that is on or after the date that is sixty (60) days after
the date on which Employee’s employment terminates (the “Termination Date”), the
Company shall pay to Employee, without interest, a number of such installments
equal to the number of such installments that would have been paid during the
period beginning on the Termination Date and ending on the Company’s first
regularly scheduled pay date that is on or after the date that is sixty (60)
days after the Termination Date had the installments been paid on a monthly
basis commencing on the Company’s first regularly scheduled pay date coincident
with or next following the Termination Date, and each of the remaining
installments shall be paid on a monthly basis thereafter; provided, however,
that (1) to the extent, if any, that the aggregate amount of the installments of
the Severance Payment that would otherwise be paid pursuant to the preceding
provisions of this Section 7(f)(i) after March 15 of the calendar year following
the calendar year in which the Termination Date occurs (the “Applicable March
15”) exceeds the maximum exemption amount under Treasury Regulation Section
1.409A-1(b)(9)(iii)(A), then such excess shall be paid to Employee in a lump sum
on the Applicable March 15 (or the first Business Day preceding the Applicable
March 15 if the Applicable March 15 is not a Business Day) and the installments
of the Severance Payment payable after the Applicable March 15 shall be reduced
by such excess (beginning with the installment first payable after the
Applicable March 15 and continuing with the next succeeding installment until
the aggregate reduction equals such excess), and (2) all remaining installments
of the Severance Payment, if any, that would otherwise be paid pursuant to the
preceding provisions of this Section 7(f)(i) after December 31 of the calendar
year following the calendar year in which the Termination Date occurs shall be
paid with the installment of the Severance Payment, if any, due in December of
the calendar year following the calendar year in which the Termination Date
occurs.  “Business Day” shall mean any day except a Saturday, Sunday or other
day on which

 

5

--------------------------------------------------------------------------------


 

commercial banks in New York, New York or Houston, Texas are authorized or
required by law to be closed.

 

(ii)                                  Notwithstanding anything herein to the
contrary, the Severance Payment (and any portion thereof) shall not be payable
if Employee’s employment hereunder terminates upon the expiration of the
then-existing Initial Term or Renewal Term, as applicable, as a result of a
non-renewal of the Employment Period by Employee pursuant to Section 4.

 

(iii)                               If the Release is not executed and returned
to the Company on or before the Release Expiration Date, or the required
revocation period has not fully expired without revocation of the Release by
Employee, then Employee shall not be entitled to any portion of the Severance
Payment.  As used herein, the “Release Expiration Date” is that date that is
twenty-one (21) days following the date upon which the Company delivers the
Release to Employee (which shall occur no later than seven (7) days after the
Termination Date or, in the event of severance eligibility due to the
circumstances described in Section 7(h) below, within seven (7) days after the
final order of acquittal referenced in Section 7(h)) or, in the event that such
termination of employment is “in connection with an exit incentive or other
employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967, as amended), the date that is
forty-five (45) days following such delivery date.

 

(g)                                  After-Acquired Evidence.  Notwithstanding
any provision of this Agreement to the contrary, in the event that the Company
determines that Employee is eligible to receive the Severance Payment pursuant
to Section 7(f) but, within one (1) year after such determination, the Company
subsequently acquires evidence or determines that: (i) Employee has failed to
abide by the terms of Sections 9, 10 or 11; or (ii) a Cause condition existed
prior to the Termination Date that, had the Company been fully aware of such
condition, would have resulted in the termination of Employee’s employment
pursuant to Section 7(a), then the Company shall have the right to cease the
payment of any future installments of the Severance Payment and Employee shall
promptly return to the Company all installments of the Severance Payment
received by Employee prior to the date that the Company determines that the
conditions of this Section 7(g) have been satisfied.

 

(h)                                 Indictment.  Notwithstanding any other
provision of this Agreement, if Employee’s employment hereunder is terminated by
the Company for Cause due to the indictment of Employee for any Crime, and
within two (2) years following the Termination Date, Employee is acquitted of
such Crime by a final order of a court of competent jurisdiction (or if Employee
is not convicted of any such Crime within two years after the date of indictment
and charges for such Crime are no longer pending), then (i) Employee’s
employment hereunder shall be deemed to have been terminated by the Company
without Cause, and (ii) so long as (and only if) Employee (A) executes the
Release on or before the Release Expiration Date and does not revoke the Release
within the time provided by the Company to do so and (B) abides by the terms of
each of Sections 9, 10 and 11, the Company shall (x) make a severance payment to
Employee, within 30 days of the final order of acquittal, in an amount equal to
the amount of the Severance Payment that Employee would have been eligible to
receive during the period commencing on the Termination Date and ending on the
date of the final order of acquittal had Employee’s employment hereunder been

 

6

--------------------------------------------------------------------------------


 

terminated by the Company without Cause, and (y) if such severance payment
referenced in subclause (x) is less than the total amount of the Severance
Payment for which Employee is eligible, make payments of the remaining amount of
the Severance Payment to Employee in substantially equal monthly installments
pursuant to Section 7(f)(i) until the entire Severance Payment has been paid.

 

8.                                      Disclosures.  Promptly (and in any
event, within three (3) Business Days) upon becoming aware of (a) any actual or
potential Conflict of Interest or (b) any lawsuit, claim or arbitration filed
against or involving Employee or any trust or vehicle owned or controlled by
Employee, in each case, Employee shall disclose such actual or potential
Conflict of Interest or such lawsuit, claim or arbitration to the Board.  A
“Conflict of Interest” shall exist when Employee engages in, or plans to engage
in, any activities, associations, or interests that conflict with, or create an
appearance of a conflict with, Employee’s duties, responsibilities, authorities,
or obligations for and to the Company Group.

 

9.                                      Confidentiality.  In the course of
Employee’s employment with the Company and the performance of Employee’s duties
on behalf of the Company Group hereunder, Employee will be provided with, and
will have access to, Confidential Information (as defined below).  In
consideration of Employee’s receipt and access to such Confidential Information
and in exchange for other valuable consideration provided hereunder, and as a
condition of Employee’s employment, Employee shall comply with this Section 9.

 

(a)                                 Both during the Employment Period and
thereafter, except as expressly permitted by this Agreement or by directive of
the Board, Employee shall not disclose any Confidential Information to any
person or entity and shall not use any Confidential Information except for the
benefit of the Company Group.  Employee acknowledges and agrees that Employee
would inevitably use and disclose Confidential Information in violation of this
Section 9 if Employee were to violate any of the covenants set forth in Section
10.  Employee shall follow all Company policies and protocols regarding the
physical security of all documents and other material containing Confidential
Information (regardless of the medium on which Confidential Information is
stored).  The covenants of this Section 9(a) shall apply to all Confidential
Information, whether now known or later to become known to Employee during the
period that Employee is employed by or affiliated with the Company or any other
member of the Company Group.

 

(b)                                 Notwithstanding any provision of Section
9(a) to the contrary, Employee may make the following disclosures and uses of
Confidential Information:

 

(i)                                     disclosures to other employees of the
Company Group who have a need to know the information in connection with the
businesses of the Company Group;

 

(ii)                                  disclosures to customers and suppliers
when, in the reasonable and good faith belief of Employee, such disclosure is in
connection with Employee’s performance of Employee’s duties under this Agreement
and is in the best interests of the Company Group;

 

(iii)                               disclosures and uses that are approved in
writing by the Board; or

 

7

--------------------------------------------------------------------------------


 

(iv)                              disclosures to a person or entity that has (x)
been retained by a member of the Company Group to provide services to one or
more members of the Company Group and (y) agreed in writing to abide by the
terms of a confidentiality agreement.

 

(c)                                  Upon the expiration of the Employment
Period, and at any other time upon request of the Company, Employee shall
promptly surrender and deliver to the Company all documents (including
electronically stored information) and all copies thereof and all other
materials of any nature containing or pertaining to all Confidential Information
in Employee’s possession, custody or control and Employee shall not retain any
such document or other materials.  Within ten (10) days of any such request,
Employee shall certify to the Company in writing that all such documents and
materials have been returned to the Company.

 

(d)                                 All trade secrets, non-public information,
designs, ideas, concepts, improvements, product developments, discoveries and
inventions, whether patentable or not, that are conceived, made, developed or
acquired by or disclosed to Employee, individually or in conjunction with
others, during the period that Employee is employed by the Company or any other
member of the Company Group (whether during business hours or otherwise and
whether on the Company’s premises or otherwise) that relate to any member of the
Company Group’s businesses or properties, products or services (including all
such information relating to corporate opportunities, operations, future plans,
methods of doing business, business plans, strategies for developing business
and market share, research, financial and sales data, pricing terms,
evaluations, opinions, interpretations, acquisition prospects, the identity of
customers or their requirements, the identity of key contacts within customers’
organizations or within the organization of acquisition prospects, or marketing
and merchandising techniques, prospective names and marks) is defined as
“Confidential Information.”  Moreover, all documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, e-mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
models and all other writings or materials of any type including or embodying
any of such information, ideas, concepts, improvements, discoveries, inventions
and other similar forms of expression are and shall be the sole and exclusive
property of the Company Group and be subject to the same restrictions on
disclosure applicable to all Confidential Information pursuant to this
Agreement.  For purposes of this Agreement, Confidential Information shall not
include any information that (i) is or becomes generally available to the public
other than as a result of a disclosure or wrongful act of Employee or any of
Employee’s agents; (ii) was available to Employee on a non-confidential basis
before its disclosure by a member of the Company Group; or (iii) becomes
available to Employee on a non-confidential basis from a source other than a
member of the Company Group; provided, however, that such source is not bound by
a confidentiality agreement with, or other obligation with respect to
confidentiality to, a member of the Company Group.

 

(e)                                  Notwithstanding the rest of this Section 9:

 

(i)                                     Employee shall not be prevented from,
nor shall Employee be criminally or civilly liable under any federal or state
trade secret law for, making a disclosure of trade secrets or other Confidential
Information that is: (A) made (x) in confidence to a federal, state or local
government official, either directly or indirectly, or to

 

8

--------------------------------------------------------------------------------


 

an attorney, and (y) solely for the purpose of reporting or investigating a
suspected violation of applicable law; (B) made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal; or
(C) protected under the whistleblower provisions of applicable law; and

 

(ii)                                  in the event Employee files a lawsuit for
retaliation by the Company for Employee’s reporting of a suspected violation of
law, Employee may (A) disclose a trade secret to Employee’s attorney and (B) use
the trade secret information in the court proceeding related to such lawsuit, in
each case, if Employee (x) files any document containing such trade secret under
seal; and (y) does not otherwise disclose such trade secret, except pursuant to
court order.

 

10.                               Non-Competition; Non-Solicitation.

 

(a)                                 The Company shall provide Employee access to
Confidential Information for use only during the Employment Period, and Employee
acknowledges and agrees that the Company Group will be entrusting Employee, in
Employee’s unique and special capacity, with developing the goodwill of the
Company Group, and in consideration thereof and in consideration of the Company
providing Employee with access to Confidential Information and as an express
incentive for the Company to enter into this Agreement and employ Employee,
Employee has voluntarily agreed to the covenants set forth in this Section 10. 
Employee agrees and acknowledges that the limitations and restrictions set forth
herein, including geographical and temporal restrictions on certain competitive
activities, are reasonable in all respects, will not cause Employee undue
hardship, and are material and substantial parts of this Agreement intended and
necessary to prevent unfair competition and to protect the Company Group’s
Confidential Information, goodwill and substantial and legitimate business
interests.

 

(b)                                 During the Prohibited Period, Employee shall
not, without the prior written approval of the Board, directly or indirectly,
for Employee or on behalf of or in conjunction with any other person or entity
of any nature:

 

(i)                                     engage in or participate within the
Market Area in competition with any member of the Company Group in any aspect of
the Business, which prohibition shall prevent Employee from directly or
indirectly owning, managing, operating, joining, becoming an officer, director,
employee or consultant of, or loaning money to, or selling or leasing equipment
or real estate to or otherwise being affiliated with any person or entity
engaged in, or planning to engage in, the Business in the Market Area in
competition, or anticipated competition, with any member of the Company Group;

 

(ii)                                  appropriate any Business Opportunity of,
or relating to, the Company Group located in the Market Area;

 

(iii)                               solicit, canvass, approach, encourage,
entice or induce any customer or supplier of any member of the Company Group to
cease or lessen such customer’s or supplier’s business with the Company Group;
or

 

9

--------------------------------------------------------------------------------


 

(iv)                              solicit, canvass, approach, encourage, entice
or induce any employee or contractor of the Company Group to terminate his, her
or its employment or engagement with any member of the Company Group.

 

(c)                                  Because of the difficulty of measuring
economic losses to the Company Group as a result of a breach or threatened
breach of the covenants set forth in Section 9 and in this Section 10, and
because of the immediate and irreparable damage that would be caused to the
members of the Company Group for which they would have no other adequate remedy,
the Company and each other member of the Company Group shall be entitled to
enforce the foregoing covenants, in the event of a breach or threatened breach,
by injunctions and restraining orders from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security.  The aforementioned equitable relief shall not be the Company’s
or any other member of the Company Group’s exclusive remedy for a breach but
instead shall be in addition to all other rights and remedies available to the
Company and each other member of the Company Group at law and equity.

 

(d)                                 The covenants in this Section 10, and each
provision and portion hereof, are severable and separate, and the
unenforceability of any specific covenant (or portion thereof) shall not affect
the provisions of any other covenant (or portion thereof).  Moreover, in the
event any arbitrator or court of competent jurisdiction shall determine that the
scope, time or territorial restrictions set forth are unreasonable, then it is
the intention of the parties that such restrictions be enforced to the fullest
extent which such arbitrator or court deems reasonable, and this Agreement shall
thereby be reformed.

 

(e)                                  The following terms shall have the
following meanings:

 

(i)                                     “Business” shall mean the business and
operations that are the same or similar to those performed by the Company and
any other member of the Company Group for which Employee provides services or
about which Employee obtains Confidential Information during the Employment
Period, which business and operations include acquiring, exploiting and
developing oil and gas assets in the Market Area.

 

(ii)                                  “Business Opportunity” shall mean any
commercial, investment or other business opportunity relating to the Business.

 

(iii)                               “Market Area” shall mean: (A) the Eagle Ford
Shale; (B) the Altamont Field within the Uinta Basin (including the Bluebell and
Cedar Rim fields); (C) the Southern Midland Basin; or (D) any other location
within twelve and one-half (12.5) miles of any area in which the Company or any
other member of the Company Group: (1) is engaged in the Business or in which
any member of the Company Group otherwise owned property or interests related to
the Business within the twelve (12) months prior to the Termination Date; or (2)
has made material plans to conduct the Business within the twelve (12) months
prior to the Termination Date of which Employee is aware; provided, however,
that the Market Area shall not include any basin in which no member of the
Company Group has engaged in the Business during the twelve (12) months prior to
the Termination Date.

 

10

--------------------------------------------------------------------------------


 

(iv)          “Prohibited Period” shall mean the period during which Employee is
employed by the Company or any other member of the Company Group and continuing
for a period of twelve (12) months following the date that Employee is no longer
employed by the Company or any other  member of the Company Group; provided,
however, that if Employee’s employment hereunder is terminated by Employee
pursuant to Section 7(e) at any time following the expiration of the Initial
Term, then the Chief Executive Officer of the Company may (but shall not be
required to), in the Chief Executive Officer’s sole discretion, modify the
Prohibited Period by providing written notice to Employee within ten (10) days
following the Termination Date indicating that the Prohibited Period shall
continue only for a period of six (6) months following the date that Employee is
no longer employed by the Company or any other  member of the Company Group.

 

11.          Ownership of Intellectual Property.  Employee agrees that the
Company shall own, and Employee shall (and hereby does) assign, all right, title
and interest (including patent rights, copyrights, trade secret rights, mask
work rights, trademark rights, and all other intellectual and industrial
property rights of any sort throughout the world) relating to any and all
inventions (whether or not patentable), works of authorship, mask works,
designs, know-how, ideas and information authored, created, contributed to, made
or conceived or reduced to practice, in whole or in part, by Employee during the
period in which Employee is or has been employed by or affiliated with the
Company or any other member of the Company Group that either (a) relate, at the
time of conception, reduction to practice, creation, derivation or development,
to any member of the Company Group’s businesses or actual or anticipated
research or development, or (b) were developed on any amount of the Company’s or
any other member of the Company Group’s time or with the use of any member of
the Company Group’s equipment, supplies, facilities or trade secret information
(all of the foregoing collectively referred to herein as “Company Intellectual
Property”), and Employee shall promptly disclose all Company Intellectual
Property to the Company.  All of Employee’s works of authorship and associated
copyrights created during the period in which Employee is employed by or
affiliated with the Company or any member of the Company Group and in the scope
of Employee’s employment shall be deemed to be “works made for hire” within the
meaning of the Copyright Act.  Employee shall perform, during and for a period
of 24 months after the period in which Employee is or has been employed by or
affiliated with the Company or any other member of the Company Group, all
reasonable acts deemed necessary by the Company to assist the Company Group, at
the Company’s expense, in obtaining and enforcing its rights throughout the
world in the Company Intellectual Property.  Such acts may include execution of
documents and assistance or cooperation (i) in the filing, prosecution,
registration, and memorialization of assignment of any applicable patents,
copyrights, mask work, or other applications, (ii) in the enforcement of any
applicable patents, copyrights, mask work, moral rights, trade secrets, or other
proprietary rights, and (iii) in other legal proceedings related to the Company
Intellectual Property.

 

12.          Arbitration.

 

(a)           Subject to Section 12(b), any dispute, controversy or claim
between Employee and the Company arising out of or relating to this Agreement or
Employee’s employment with the Company will be finally settled by arbitration in
Houston, Texas before, and in accordance with the then-existing American
Arbitration Association (“AAA”) Employment Arbitration Rules.  The arbitration
award shall be final and binding on both parties.  Any

 

11

--------------------------------------------------------------------------------


 

arbitration conducted under this Section 12 shall be heard by a single
arbitrator (the “Arbitrator”) selected in accordance with the then-applicable
rules of the AAA.  The Arbitrator shall expeditiously (and, if practicable,
within ninety (90) days after the selection of the Arbitrator) hear and decide
all matters concerning the dispute.  Except as expressly provided to the
contrary in this Agreement, the Arbitrator shall have the power to (i) gather
such materials, information, testimony and evidence as the Arbitrator deems
relevant to the dispute before him or her (and each party will provide such
materials, information, testimony and evidence requested by the Arbitrator), and
(ii) grant injunctive relief and enforce specific performance.  The decision of
the Arbitrator shall be reasoned, rendered in writing, be final and binding upon
the disputing parties and the parties agree that judgment upon the award may be
entered by any court of competent jurisdiction; provided, however, that the
parties agree that the Arbitrator and any court enforcing the award of the
Arbitrator shall not have the right or authority to award punitive or exemplary
damages to any disputing party.  Each party to the dispute shall pay all costs
and expenses incurred by such party in connection with the arbitration of such
dispute pursuant to this Section 12.

 

(b)           Notwithstanding Section 12(a), either party may make a timely
application for, and obtain, judicial emergency or temporary injunctive relief
to enforce any of the provisions of Sections 9 through 11; provided, however,
that the remainder of any such dispute (beyond the application for emergency or
temporary injunctive relief) shall be subject to arbitration under this
Section 12.

 

(c)           By entering into this Agreement and entering into the arbitration
provisions of this Section 12, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT
THEY ARE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY
TRIAL.

 

(d)           Nothing in this Section 12 shall prohibit a party to this
Agreement from (i) instituting litigation to enforce any arbitration award, or
(ii) joining the other party to this Agreement in a litigation initiated by a
person or entity that is not a party to this Agreement.

 

13.          Defense of Claims.  During the Employment Period and for a period
of 24 months thereafter, upon request from the Company, Employee shall cooperate
with the Company Group in the defense of any claims or actions that may be made
by or against any member of the Company Group that relate to Employee’s actual
or prior areas of responsibility.  The Company shall pay or reimburse Employee
for all of Employee’s reasonable travel and other direct expenses reasonably
incurred, to comply with Employee’s obligations under this Section 13, so long
as Employee provides reasonable documentation of such expenses and obtains the
Company’s prior approval before incurring such expenses.  Following the
Termination Date, in receiving Employee’s assistance under Section 11 or this
Section 13, the Company shall provide reasonable compensation (in no event to
exceed $300 per day) for Employee’s time in connection with such assistance,
taking into account comparable per diem consulting rates then prevalent in the
market.  For the avoidance of doubt, regardless of whether the Company provides
Employee compensation pursuant to this Section 13, any testimony that Employee
provides in the course of providing assistance must be truthful and accurate in
all respects.

 

14.          Withholdings; Deductions.  The Company may withhold and deduct from
any benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local

 

12

--------------------------------------------------------------------------------


 

and other taxes as may be required pursuant to any law or governmental
regulation or ruling and (b) any deductions consented to in writing by Employee.

 

15.          Title and Headings; Construction.  Titles and headings to Sections
hereof are for the purpose of reference only and shall in no way limit, define
or otherwise affect the provisions hereof.  Any and all Exhibits or Attachments
referred to in this Agreement are, by such reference, incorporated herein and
made a part hereof for all purposes.  Unless the context requires otherwise, all
references herein to an agreement, instrument or other document shall be deemed
to refer to such agreement, instrument or other document as amended,
supplemented, modified and restated from time to time to the extent permitted by
the provisions thereof.  All references to “dollars” or “$” in this Agreement
refer to United States dollars.  The words “herein”, “hereof”, “hereunder” and
other compounds of the word “here” shall refer to the entire Agreement,
including all Exhibits attached hereto, and not to any particular provision
hereof.  Wherever the context so requires, the masculine gender includes the
feminine or neuter, and the singular number includes the plural and conversely. 
All references to “including” shall be construed as meaning “including without
limitation.”  Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed or resolved against any party hereto, whether under any
rule of construction or otherwise.  On the contrary, this Agreement has been
reviewed by each of the parties hereto and shall be construed and interpreted
according to the ordinary meaning of the words used so as to fairly accomplish
the purposes and intentions of the parties hereto.

 

16.          Applicable Law; Submission to Jurisdiction.  This Agreement shall
in all respects be construed according to the laws of the State of Texas without
regard to its conflict of laws principles that would result in the application
of the laws of another jurisdiction.  With respect to any claim or dispute
related to or arising under this Agreement, the parties hereby consent to the
arbitration provisions of Section 12 and recognize and agree that should any
resort to a court be necessary and permitted under this Agreement, then they
consent to the exclusive jurisdiction, forum and venue of the state and federal
courts (as applicable) located in Houston, Texas.

 

17.          Entire Agreement and Amendment.  This Agreement  contains the
entire agreement of the parties with respect to the matters covered herein and
supersede all prior and contemporaneous agreements and understandings, oral or
written, between the parties hereto concerning the subject matter hereof.  This
Agreement may be amended only by a written instrument executed by both parties
hereto.

 

18.          Waiver of Breach.  Any waiver of this Agreement must be executed by
the party to be bound by such waiver.  No waiver by either party hereto of a
breach of any provision of this Agreement by the other party, or of compliance
with any condition or provision of this Agreement to be performed by such other
party, will operate or be construed as a waiver of any subsequent breach by such
other party or any similar or dissimilar provision or condition at the same or
any subsequent time.  The failure of either party hereto to take any action by
reason of any breach will not deprive such party of the right to take action at
any time.

 

19.          Assignment.  This Agreement is personal to Employee, and neither
this Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee.  The Company may assign this Agreement
without Employee’s consent, including to any member

 

13

--------------------------------------------------------------------------------


 

of the Company Group and to any successor (whether by merger, purchase or
otherwise) to all or substantially all of the equity, assets or businesses of
the Company.

 

20.          Notices.  Notices provided for in this Agreement shall be in
writing and shall be deemed to have been duly received (a) when delivered in
person, (b) when sent by facsimile transmission (with confirmation of
transmission) on a Business Day to the number set forth below, if applicable;
provided, however, that if a notice is sent by facsimile transmission after
normal business hours of the recipient or on a non-Business Day, then it shall
be deemed to have been received on the next Business Day after it is sent,
(c) on the first Business Day after such notice is sent by express overnight
courier service, or (d) on the second Business Day following deposit with an
internationally-recognized second-day courier service with proof of receipt
maintained, in each case, to the following address, as applicable:

 

If to the Company, addressed to:

 

EP Energy Corporation
1001 Louisiana St.
Houston, TX 77002

Attention: Board of Directors

 

If to Employee, addressed to:

 

Employee’s last known address on file with the Company.

 

21.          Counterparts.  This Agreement may be executed in any number of
counterparts, including by electronic mail or facsimile, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument.  Each counterpart may consist
of a copy hereof containing multiple signature pages, each signed by one party,
but together signed by both parties hereto.

 

22.          Deemed Resignations.  Except as otherwise determined by the Board
or as otherwise agreed to in writing by Employee and any member of the Company
Group prior to the termination of Employee’s employment with the Company or any
member of the Company Group, any termination of Employee’s employment shall
constitute, as applicable, an automatic resignation of Employee: (a) as an
officer of the Company and each member of the Company Group; (b) from the Board;
and (c) from the board of directors or board of managers (or similar governing
body) of any member of the Company Group and from the board of directors or
board of managers (or similar governing body) of any corporation, limited
liability entity, unlimited liability entity or other entity in which any member
of the Company Group holds an equity interest and with respect to which board of
directors or board of managers (or similar governing body) Employee serves as
such Company Group member’s designee or other representative.

 

23.          Section 409A.

 

(a)           Notwithstanding any provision of this Agreement to the contrary,
all provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the applicable
Treasury regulations and administrative guidance issued thereunder
(collectively, “Section 409A”) or an exemption

 

14

--------------------------------------------------------------------------------


 

therefrom and shall be construed and administered in accordance with such
intent. Any payments under this Agreement that may be excluded from Section 409A
either as separation pay due to an involuntary separation from service or as a
short-term deferral shall be excluded from Section 409A to the maximum extent
possible. For purposes of Section 409A, each installment payment provided under
this Agreement shall be treated as a separate payment. Any payments to be made
under this Agreement upon a termination of Employee’s employment shall only be
made if such termination of employment constitutes a “separation from service”
under Section 409A.

 

(b)           To the extent that any right to reimbursement of expenses or
payment of any benefit in-kind under this Agreement constitutes nonqualified
deferred compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of the
taxable year following the taxable year in which such expense was incurred by
Employee, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period in which the arrangement is in
effect.

 

(c)           Notwithstanding any provision in this Agreement to the contrary,
if any payment or benefit provided for herein would be subject to additional
taxes and interest under Section 409A if Employee’s receipt of such payment or
benefit is not delayed until the earlier of (i) the date of Employee’s death or
(ii) the date that is six (6) months after the Termination Date (such date, the
“Section 409A Payment Date”), then such payment or benefit shall not be provided
to Employee (or Employee’s estate, if applicable) until the Section 409A Payment
Date.  Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall any member of the Company
Group be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Employee on account of non-compliance
with Section 409A.

 

24.          Certain Excise Taxes.  Notwithstanding anything to the contrary in
this Agreement, if Employee is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Employee has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (a) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Employee from the Company or any of its affiliates shall be
one dollar ($1.00) less than three times Employee’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Employee shall be subject to the excise tax imposed by
Section 4999 of the Code or (b) paid in full, whichever produces the better net
after-tax position to Employee (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes).  The reduction
of payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would

 

15

--------------------------------------------------------------------------------


 

be made last in time and continuing, to the extent necessary, through to such
payment or benefit that would be made first in time) and, then, reducing any
benefit to be provided in-kind hereunder in a similar order.  The determination
as to whether any such reduction in the amount of the payments and benefits
provided hereunder is necessary shall be made by the Company in good faith.  If
a reduced payment or benefit is made or provided and through error or otherwise
that payment or benefit, when aggregated with other payments and benefits from
the Company or any of its affiliates used in determining if a “parachute
payment” exists, exceeds one dollar ($1.00) less than three times Employee’s
base amount, then Employee shall immediately repay such excess to the Company
upon notification that an overpayment has been made.  Nothing in this Section 24
shall require the Company to be responsible for, or have any liability or
obligation with respect to, Employee’s excise tax liabilities under Section 4999
of the Code.

 

25.          Clawback.  To the extent required by applicable law or any
applicable securities exchange listing standards, or as otherwise determined by
the Board (or a committee thereof), amounts paid or payable under this Agreement
shall be subject to the provisions of any applicable clawback policies or
procedures adopted by the Company, which clawback policies or procedures may
provide for forfeiture and/or recoupment of amounts paid or payable under this
Agreement.  Notwithstanding any provision of this Agreement to the contrary, the
Company reserves the right, without the consent of Employee, to adopt any such
clawback policies and procedures, including such policies and procedures
applicable to this Agreement with retroactive effect.

 

26.          Effect of Termination.  The provisions of Sections 7, 9-14, 22 and
25 and those provisions necessary to interpret and enforce them, shall survive
any termination of this Agreement and any termination of the employment
relationship between Employee and the Company.

 

27.          Third-Party Beneficiaries.  Each member of the Company Group that
is not a signatory to this Agreement shall be a third-party beneficiary of
Employee’s obligations under Sections 8, 9, 10, 11 and 12 and shall be entitled
to enforce such obligations as if a party hereto.

 

28.          Severability.  If an arbitrator or court of competent jurisdiction
determines that any provision of this Agreement (or portion thereof) is invalid
or unenforceable, then the invalidity or unenforceability of that provision (or
portion thereof)  shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.

 

[Remainder of Page Intentionally Blank;
Signature Page Follows]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Employee and the Company each have caused this Agreement to
be executed and effective as of the Effective Date.

 

EMPLOYEE

 

 

 

 

 

/s/ Chad England

 

Chad England

 

 

 

 

 

EP ENERGY CORPORATION

 

 

 

 

 

 

By:

/s/ Kyle A. McCuen

 

 

Name: Kyle A. McCuen

 

 

Title: Vice President, Interim Chief Financial Officer and Treasurer

 

SIGNATURE PAGE TO

EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE AGREEMENT

 

This GENERAL RELEASE OF CLAIMS (this “Agreement”) is entered into by Chad
England (“Employee”) and is that certain Release referred to in
Section 7(f)(i) of the Employment Agreement made and entered into by and between
EP Energy Corporation, a Delaware corporation (the “Company”), and Employee,
effective as of November 1, 2017 (the “Employment Agreement”).  Capitalized
terms not defined herein have the meanings given to them in the Employment
Agreement.

 

1.             Separation; Severance Payment.  Employee acknowledges and agrees
that the last day of Employee’s employment with the Company or any other member
of the Company Group was            , 2    (the “Separation Date”) and as of the
Separation Date, Employee was no longer employed by any member of the Company
Group.  If (a) Employee executes this Agreement on or after the Separation Date
and returns it to the Company, care of
                                                                                
so that it is received by                                                      
 no later than 11:59 p.m., central time on
                                                      , (b) does not exercise
his revocation right pursuant to Section 11 below, and (c) abides by Employee’s
continuing obligations under the Employment Agreement (including the terms of
Sections 9, 10, 11 and 13 thereof), then the Company will provide Employee the
Severance Payment, which Severance Payment will be provided as set forth in
Section 7(f)(i) of the Employment Agreement.

 

2.             Satisfaction of All Leaves and Payment Amounts; Prior Rights and
Obligations.  In entering into this Agreement, Employee expressly acknowledges
and agrees that Employee has received all leaves (paid and unpaid) to which
Employee was entitled during Employee’s employment with the Company and any
other Company Party (as defined below) and Employee has received all wages,
bonuses, and other compensation, been provided all benefits, been afforded all
rights and been paid all sums that Employee is owed and has been owed by the
Company and any other Company Party as of the date that Employee executes this
Agreement (the “Signing Date”).  For the avoidance of doubt, Employee
acknowledges and agrees that Employee had no right to the Severance Payment (or
any portions thereof) but for Employee’s entry into this Agreement.

 

3.             Release of Liability for Claims.

 

(a)           In consideration of Employee’s receipt of the Severance Payment
(and any portion thereof), Employee hereby forever releases, discharges and
acquits the Company, its affiliates, and each of the foregoing entities’
respective past, present and future subsidiaries, affiliates, stockholders,
members, partners, directors, officers, managers, insurers, employees, agents,
attorneys, heirs, predecessors, successors and representatives in their personal
and representative capacities, as well as all employee benefit plans maintained
by any Company Party and all fiduciaries and administrators of any such plans,
in their personal and representative capacities (collectively, the “Company
Parties”), from liability for, and Employee hereby waives, any and all claims,
damages, or causes of action of any kind related to Employee’s employment with
any Company Party, the termination of such employment, and any other acts or
omissions related to any matter occurring or existing on or prior to the Signing
Date, including (i) any alleged

 

--------------------------------------------------------------------------------


 

violation through such date of: (A) any federal, state or local
anti-discrimination or anti-retaliation law, including the Age Discrimination in
Employment Act of 1967, as amended (including as amended by the Older Workers
Benefit Protection Act), Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, as amended, and Sections 1981 through
1988 of Title 42 of the United States Code, as amended; and the Americans with
Disabilities Act of 1990, as amended, the Texas Labor Code (including the Texas
Payday Law the Texas Anti-Retaliation Act, Chapter 21 of the Texas Labor Code,
and the Texas Whistleblower Act) as amended; (B) the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”); (C) the Immigration Reform Control
Act, as amended; (D) the Occupational Safety and Health Act, as amended; (E) the
Family and Medical Leave Act of 1993; (F) any federal, state or local wage and
hour law; (G) any other local, state or federal law, regulation or ordinance; or
(H) any public policy, contract, tort, or common law claim or claim for
fiduciary duty or breach thereof or claim for fraud or misrepresentation or
fraud of any kind; (ii) any allegation for costs, fees, or other expenses
including attorneys’ fees incurred in, or with respect to, a Released Claim;
(iii) any and all rights, benefits or claims Employee may have under any
retention, change in control, bonus or severance plan or policy of any Company
Party or any retention, change in control, bonus or severance-related agreement
that Employee may have or have had with any Company Party other than the rights
to the Severance Payment described herein; (iv) any and all rights, benefits or
claims Employee may have under any employment contract (including the Employment
Agreement), other than Employee’s rights to severance under Section 7 of the
Employment Agreement, rights to compensation under Section 13 of the Employment
Agreement or other entitlements in Sections 9, 10, 11, 12, 14 and 22 of the
Employment Agreement that arise following the Termination Date and are intended
to survive Employee’s termination of employment) or incentive compensation plan;
and (v) any claim for compensation or benefits of any kind not expressly set
forth in this Agreement (collectively, the “Released Claims”).  In no event
shall the Released Claims include (I) any claim that first arises after the
Signing Date, (II) any claim to vested benefits under an employee benefit plan,
(III) any claim arising out of future rights with respect to vested equity or
equity incentives, or (IV) any pending or future claim with respect to:
(x) Employee’s rights under any directors & officers liability insurance
policies then in effect, or (y) indemnification (including advancement of
expenses) or contribution by the Company or any of its affiliates pursuant to
contract or applicable law.  This Agreement is not intended to indicate that any
such claims exist or that, if they do exist, they are meritorious.  Rather,
Employee is simply agreeing that, in exchange for the Severance Payment (and any
portion thereof), any and all potential claims of this nature that Employee may
have against the Company Parties, regardless of whether they actually exist, are
expressly settled, compromised and waived.  THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.

 

(b)           Notwithstanding this release of liability, nothing in this
Agreement prevents Employee from filing any non-legally waivable claim
(including a challenge to the validity of this Agreement) with the Equal
Employment Opportunity Commission, National Labor Relations Board, Occupational
Safety and Health Administration, Securities and Exchange Commission, the
Financial Industry Regulatory Authority (FINRA), or any other federal, state, or
local governmental agency, authority, or commission (each, a “Governmental
Agency”) or participating in any investigation or proceeding conducted by any
Governmental Agency.  Employee understands that this Agreement does not limit
Employee’s ability to communicate with

 

A-2

--------------------------------------------------------------------------------


 

any Governmental Agency or otherwise participate in any investigation or
proceeding that may be conducted by any Governmental Agency (including by
providing documents or other information to a Governmental Agency) without
notice to the Company or any other Company Party.  This Agreement does not limit
Employee’s right to receive an award from a Governmental Agency for information
provided to a Governmental Agency.

 

4.             Representation About Claims.  Employee hereby represents and
warrants that, as of the Signing Date, Employee has not filed any claims,
complaints, charges, or lawsuits against any of the Company Parties with any
governmental agency or with any state or federal court or arbitrator for or with
respect to a matter, claim, or incident that occurred or arose out of one or
more occurrences that took place on or prior to the Signing Date.  Employee
hereby further represents and warrants that Employee has made no assignment,
sale, delivery, transfer or conveyance of any rights Employee has asserted or
may have against any of the Company Parties with respect to any Released Claim. 
Employee agrees not to bring or join any lawsuit against any of the Company
Parties in any court relating to any of the Released Claims.

 

5.             Employee’s Acknowledgments.  By executing and delivering this
Agreement, Employee expressly acknowledges that:

 

(a)           Employee has carefully read this Agreement and has had sufficient
time (and at least       days) to consider this Agreement before signing it and
delivering it to the Company;

 

(b)           Employee has been advised, and hereby is advised in writing, to
discuss this Agreement with an attorney of Employee’s choice and Employee has
had adequate opportunity to do so prior to executing this Agreement;

 

(c)           Employee fully understands the final and binding effect of this
Agreement; the only promises made to Employee to sign this Agreement are those
stated herein; and Employee is signing this Agreement knowingly, voluntarily and
of Employee’s own free will, and understands and agrees to each of the terms of
this Agreement;

 

(d)           The only matters relied upon by Employee and causing Employee to
sign this Agreement are the provisions set forth in writing within the four
corners of this Agreement;

 

(e)           Employee would not otherwise have been entitled to the
consideration described in Section 1 above, or any portion thereof, but for
Employee’s agreement to be bound by the terms of this Agreement; and

 

(f)            no Company Party has provided any tax or legal advice regarding
this Agreement and Employee has had the opportunity to receive sufficient tax
and legal advice from advisors of Employee’s own choosing such that Employee
enters into this Agreement with full understanding of the tax and legal
implications thereof.

 

6.             Third-Party Beneficiaries.  Employee expressly acknowledges and
agrees that each Company Party that is not a signatory to this Agreement shall
be a third-party beneficiary of Employee’s release of claims and representations
in Sections 2 through 5 and Section 9 hereof.

 

A-3

--------------------------------------------------------------------------------


 

7.             Severability.  Any term or provision of this Agreement (or part
thereof) that renders such term or provision (or part thereof) or any other term
or provision hereof (or part thereof) invalid or unenforceable in any respect
shall be severable and shall be modified or severed to the extent necessary to
avoid rendering such term or provision (or part thereof) invalid or
unenforceable, and such modification or severance shall be accomplished in the
manner that most nearly preserves the benefit of the bargain set forth in the
Employment Agreement and hereunder.

 

8.             Withholding of Taxes and Other Deductions.  Employee acknowledges
that the Company may withhold from the Severance Payment all federal, state,
local, and other taxes and withholdings as may be required by any law or
governmental regulation or ruling.

 

9.             Return of Property. Employee hereby represents and warrants that
Employee has returned to the Company all property belonging to the Company or
any other Company Party, including all computer files, electronically stored
information and other materials provided to him by the Company or any other
Company Party in the course of Employee’s employment with the Company and
Employee hereby further represents and warrants that Employee has not maintained
a copy of any such materials in any form.

 

10.          Further Assurances.  In signing below, Employee expressly
acknowledges the enforceability, and continued effectiveness of Sections 9, 10,
11 and 13 of the Employment Agreement and promises to abide by those terms of
the Employment Agreement.

 

11.          Revocation Right.  Notwithstanding the initial effectiveness of
this Agreement, Employee may revoke the delivery (and therefore the
effectiveness) of this Agreement within the seven-day period beginning on the
date Employee executes this Agreement (such seven-day period being referred to
herein as the “Release Revocation Period”).  To be effective, such revocation
must be in writing signed by Employee and must be received
by                                                                                     
before 11:59 p.m., central time, on the last day of the Release Revocation
Period.  If an effective revocation is delivered in the foregoing manner and
timeframe, no Severance Payment shall be provided, the release of claims set
forth in Section 3 shall be of no force or effect and the remainder of this
Agreement shall remain in full force and effect and shall not be affected by any
such revocation.

 

12.          Employment Agreement.  This Agreement shall be subject to the
provisions of Section 15, 16, 17 and 21 of the Employment Agreement, which
provisions are hereby incorporated by reference as a part of this Agreement.

 

[Remainder of Page Intentionally Blank;
Signature Page Follows]

 

A-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Employee has executed this Agreement as of the date set
forth below, effective for all purposes as provided above.

 

 

EMPLOYEE

 

 

 

 

 

 

 

Chad England

 

 

 

Date:

 

 

SIGNATURE PAGE TO

GENERAL RELEASE OF CLAIMS

 

--------------------------------------------------------------------------------